BLEICHMAR FONTI & AULD LLP                                GIBSON DUNN & CRUTCHER, LLP
555 12th Street, Suite 1600                               555 Mission Street
Oakland, CA 94607                                         San Francisco, CA 94105

KELLER ROHRBACK LLP
1201 Third Avenue, Suite 3200
Seattle, WA 98101

May 14, 2020

VIA ELECTRONIC FILING
Honorable Jacqueline Scott Corley
United States District Court
San Francisco Courthouse, Courtroom E
450 Golden Gate Avenue
San Francisco, CA 94102


         Re:     In re Facebook, Inc. Consumer Privacy User Profile,
                 Northern District of California, Case No. 3:18-md-02843-VC

Dear Judge Corley:

       The parties submit this joint letter brief pursuant to this Court’s Discovery Order No. 2
dated May 1, 2020. Dkt. No. 420. The parties have been unable to reach full agreement on
document custodians and submit this letter asking the Court to resolve the dispute.

    I.         PLAINTIFFS’ OPENING POSITION

        There are two categories of custodians presently at issue: (1) the proposed custodians
identified by Plaintiffs; and (2) the custodians interviewed by PwC for its audits of Facebook
privacy practices. The first category has been the subject of the parties’ extensive negotiations, as
discussed in detail below. The second category cannot yet be meaningfully discussed since
Plaintiffs are still waiting for Facebook to identify particular persons interviewed by PwC that
appear most important for this case.

        With regard to the first category, following the parties’ arduous meet and confer sessions,
Plaintiffs now seek the addition of nine custodians to fill topical and temporal gaps in the
custodian list Facebook has offered. 1 Despite Plaintiffs significant efforts to narrow the
custodians in dispute from 66, to 40, down to just nine, the parties have not reached full
agreement. Plaintiffs ask that the Court order Facebook to include the below-listed individuals as
custodians, pending the parties’ discussions of the potential PwC custodian pool. Plaintiffs’
proposal of nine custodians is also made in reliance on Facebook’s repeated assurances to the
Court and to Plaintiffs in various meet and confers that Facebook is amenable to adding new
custodians in the event Plaintiffs identify information justifying such inclusion.


1
  This list excludes additional custodians interviewed by PricewaterhouseCoopers, for as
Plaintiffs will explain in the discovery conference status report, the parties’ discussions about
those custodians are in a relatively early stage.
    A. Brief Overview of Plaintiffs’ Winnowing Process

        On April 24, 2020, Facebook provided Plaintiffs, for the first time, the job titles for its
proposed custodians. Using that information, and informed by their ongoing document review,
Plaintiffs pared their previous list of 66 proposed custodians down to 40 and timely sent that list
to Facebook. Exh. A. Over the next two meet and confers about custodians, rather than share
information as the Court envisioned, Facebook demanded that Plaintiffs alone explain why each
of the 40 filled “gaps.” Plaintiffs provided explanations for each of the 40, providing specific
citations to documents and articles. On the morning of May 12, just hours before this brief was
due, Facebook first explained to Plaintiffs why Facebook views all but 35 of the proposed
custodians as duplicative. 2 Facebook was still unwilling to describe the core job functions of
most of the remaining 35.

        In addition to Plaintiffs’ efforts to identify individuals--recognizing the informational
asymmetry between the parties--Plaintiffs have repeatedly asked Facebook to identify custodians
with knowledge about Facebook’s business decision to monetize users’ data, through the use of
video services and a Facebook data repository called the Hive. This information is largely
outside the scope of the FTC and other regulatory investigations from which the April 1
production is drawn. It is critical that custodians be added who provide substantial coverage for
these subjects. Plaintiffs have considered, and do not agree, with Facebook’s arguments that the
individuals below overlap simply because they have similar titles. Each of the proposed
custodians below has unique and important information directly relevant to Plaintiffs’ claims.

    B. These Custodians Possess Relevant, Non-Duplicative Information Directly Relevant
       to Plaintiffs’ Sustained Claims.

        A party “may obtain discovery regarding any non-privileged matter that is relevant to any
party’s claim or defense and proportional to the needs of the case.” Fed. R. Civ. P. 26(b)(1). In
complex litigation, hundreds of custodians may be proportional to the needs of the case. See
Oracle USA, Inc. v. SAP AG, 264 F.R.D. 541, 543 (N.D. Cal. 2009) (“the parties have agreed to
a limit of 140 custodians”). Indeed, in the Chrysler-Dodge-Jeep EcoDiesel Marketing, Sales
Practices, and Products Liability Litigation in this district, main defendant FCA voluntarily
proffered 149 custodians. Dkt. No. 392. In this case, the class period extends from January 1,
2007 to the present. Further, Facebook has over 44,000 employees. More important, as set forth
below, each custodian Plaintiffs propose has unique access to information important to Plaintiffs’
claims.
        Judge Chhabria sustained claims against Facebook regarding four general categories of
misconduct: “(i) Facebook allowed app developers to access sensitive information, not merely of
users they interacted with, but of the users’ friends; (ii) even after Facebook announced it would
no longer give app developers access to information of users’ friends, it secretly continued to
give ‘whitelisted apps’ access to information of users’ friends; (iii) through some separate
arrangement and by some separate means, Facebook shared sensitive user information with its
business partners; and (iv) although Facebook ostensibly had a policy of sharply limiting the use

2
 Facebook did offer to include five more custodians from Plaintiffs’ proposed list of custodians,
an offer Plaintiffs have accepted.



                                                 2
of the sensitive information it gave to third parties, in fact Facebook imposed no limits
whatsoever.” Dkt. No. 298 at 24-25. Each of the custodians below possesses information directly
related to at least one, if not all, of these key issues and is not duplicated by the individuals
Facebook has proposed as to knowledge, time period, and core job functions.
Justin Osofsky (“Osofsky”)

        Osofsky was vice president or head of Facebook’s Global Operations from May 2008
through July of 2019. Facebook’s Operations Department created in part and enforced the formal
policies Facebook applied to app developers throughout the Class Period. In order to address
concerns about app quality, Osofsky wrote an email on January 15, 2013, proposing to
                          3
                            FB-CA-MDL-00185089. Had Facebook done so, misconduct
categories (i) and (ii) would not even have been possible. Regarding enforcement, Osofsky wrote
on November 20, 2012, “
                                                                                   FA-CA-
MDL-0183314.

        Although Facebook has proposed a number of custodians who worked in Operations in
various capacities, the majority are managers or analysts. As the Head of Operations, one would
expect the documents in Osofsky’s files to contain a breadth of information that the files of lower
level employees could not match. Further, only one of the custodians from Operations that
Facebook has proposed worked at the Company before 2010. Having started in May of 2008,
Osofsky is thus unique due both to his high position in Operations and his tenure.

Chamath Palihapitiya (“Palihapitiya”) and Javier Olivan (“Olivan”)

        Facebook popularized the idea of “growth” teams: “hybrid practices of technical
marketers, engineers, analysts, and product designers working together to create multiplier forces
on their business.” 4 In this case, Facebook’s Growth Department strategized about how to attract
users and also how to monetize user data by selling access to it. 5 The goals of the Growth teams
were in many ways at direct odds with user privacy, and information from custodians on the
Growth team is likely to reveal this tension.

        Palihapitiya joined Facebook in 2007, first as Vice President of Platform and
Monetization and later as the first Vice President of User Growth, Mobile and International from
2009 until June 2011. Unlike all but one of Facebook’s proposed custodians, Palihapitiya has
spoken publicly and critically about Facebook’s treatment of users and manipulation of content
on the platform, indicating that he feels “tremendous guilt” about way the company grew its user
base and monetized their data during his tenure. Olivan was head of International Growth at
Facebook from September 2007 to November of 2011, at which point he took over from
Palihapitiya as Vice President of Growth for the entire company, a position he retains to this day.

3
 “APIs” refer to application programming interfaces that allow apps to access Facebook user
data.
4
 https://venturebeat.com/2016/11/19/what-the-heck-is-a-growth-team/
5
 https://www.forbes.com/sites/quora/2014/09/15/how-the-growth-team-helped-facebook-reach-
500-million-users/#2818c6ee7058


                                                 3
In that position, Olivan had direct decision-making authority over data obtained by third parties.
For instance, discussing

                                         FB-CA-MDL 00153432.

        While Facebook has proposed two custodians from Growth, neither worked at Facebook
prior to May 2015 or were as high level as both Palihapitiya and Olivan were. Accordingly,
Palihapitiya and Olivan offer the opportunity to find information from a perspective and time
period otherwise lacking.

Ken Rudin (“Rudin”)

        Judge Chhabria sustained Plaintiffs’ claims relating to Facebook’s sharing of private user
content with business partners and white-listed apps. The access Facebook gave to those third
parties, and how Facebook allowed third parties to leverage that access, are integral to Plaintiffs’
privacy harms and contract damages.

       Key to the access that Facebook has provided to third parties is the Data Science Team. 6
This Team collects massive amounts of users’ data in a repository called “the Hive” in order to
model user behavior and sell predictions derived from those models to Facebook’s business
partners and white-listed apps. 7

        Facebook has proposed just one custodian from the Data Science Team who started at
Facebook in January of 2017. Plaintiffs seek to add Rudin, who joined Facebook as the Head of
Analytics in March of 2012. He oversaw both the burgeoning Data Science and Data
Engineering teams and, according to his LinkedIn profile, directed those teams to review and
analyze Facebook’s vast troves of user data “to gain realtime insights into product usage,
marketing effectiveness, and business performance.” Plaintiffs believe Mr. Rudin’s documents
will reflect Facebook’s metamorphosis from a user-oriented social networking organization into
a data broker, monetizing user content rather than protecting it. Facebook has not offered an
alternative person from Data Science.

Sam Lessin (“Lessin”)

        Lessin joined Facebook in October of 2010. Plaintiffs have provided what they
understand to be his job titles—“Product Management and Identity Product Group” and “VP -
Product Management”—but Facebook will not confirm them or describe his core job functions.
Lessin’s relevance is less about his title and much more about his direct involvement in urging
that Facebook’s business model move toward monetizing users’ data. Lessin exchanged lengthy,
substantive, one-on-one emails with Mark Zuckerberg regarding the structure and strategy of the
company as it transitioned its business model to selling access to users’ data. For example, on
February 21, 2012, Lessin wrote to Zuckerberg with
         , stating,

6
 https://research.fb.com/teams/core-data-science/
7
 https://www.facebook.com/notes/facebook-engineering/hive-a-petabyte-scale-data-warehouse-
using-hadoop/89508453919


                                                 4
                                           .” Acknowledging the tension between Facebook’s
new model and people’s natural expectations of privacy, Lessin noted that


                                                              FB-CA-MDL-00177965.

        Lessin’s knowledge is unique. For Plaintiffs’ claims for public disclosure of private facts,
intrusion on private affairs, and violation of the constitutional right to privacy, Plaintiffs must
prove that the disclosure of their information was offensive and objectionable to a reasonable
person or violated reasonable expectations of privacy. Dkt. No. 298 at 30-33. Evidence that
Facebook did not allow apps to access its employees’ information in the same way they did its
users’ data goes to directly to the question of what constitutes a reasonable expectation of
privacy. Facebook has proposed no custodians from the Identity Product Group that Lessin
belonged to or anyone else with information about the “hack” that protected Facebook’s
employees’ information but not that of its users.

Andrew Bosworth (“Bosworth”)

         Bosworth is a longtime Facebook executive who has been with the company since 2006
and has been described as one of Mark Zuckerberg’s “most trusted lieutenants” and part of “a
small inner circle at Facebook.” 8 Bosworth is author of an infamous leaked internal post titled
“The Ugly Truth” in which he justified Facebook’s relentless pursuit of growth at any cost,
including questionable data collection and manipulative treatment of its users. 9 Bosworth
claimed that “[a]ll the questionable contact importing practices” and “the subtle language that
helps people stay searchable by friends” was “justified” because Facebook connects people and
that is a “de facto” good. 10

        Apart from the obviously relevant (and troubling) perspective of Bosworth, he held many
different leadership positions in the company, including heading the ads engineering team in the
2011-2012 time period to develop mobile-oriented ad products, a key area Facebook focused on
to grow and attract more users. Bosworth also had unique decision-making authority regarding
key aspects of Facebook’s business, including advantages the company had in making data
available to developers on the platform. FB-CA-MDL-00184220 (email from Bosworth
identifying                                   ). Bosworth is a key custodian for this case and has
knowledge of all Plaintiffs’ claims.

Antonio Garcia-Martinez (“Garcia-Martinez”)

       Garcia-Martinez was a Product Manager from March 2011 until May 2013. He worked in
the Ads group and focused on the monetization of user data by making targeted user data

8
  See https://www.buzzfeednews.com/article/ryanmac/growth-at-any-cost-top-facebook-
executive-defended-data#.xt4mkokxx
9
   Id.
10
    Id.



                                                 5
available to advertisers. For example, in 2013, Garcia-Martinez worked on specific issues related
to targeted advertising, including user ID targeting, unique photo detection technology, use of
email lists to create ad targeting clusters, and targeting users based on their browsing history. In
2012, Garcia-Martinez was working on a project which was attempting to determine the
                                                       . FB-CA-MDL-00164737.

        Garcia-Martinez’s marketing of targeted user data and the valuation of that data are
important to this case. Garcia-Martinez’s marketing is highly relevant to Plaintiffs’ claims that
Facebook invaded users’ privacy by enabling third-party apps to access deanonymized private
user information, and that it failed to impose appropriate safeguards on the use of sensitive user
data. Garcia-Martinez’s work on the valuation of user data is highly relevant to Plaintiffs’
request that Facebook disgorge the value of the data access it sold and by which it was unjustly
enriched.

Mustafa Khan (“Khan”)

        Khan was a Marketing and Operations Specialist on the Platform Operations team from
approximately 2009 to 2012. While Facebook has suggested that it has proposed custodians from
Platform Operations—a group responsible for, among other things, understanding third-party
access on the Facebook Platform—none had Khan’s specific insight or knowledge into the types
of information shared with third parties. For example, Khan
                                                                      ” FB-CA-MDL-
00154253. No other custodian proposed by Facebook worked on this specific project.

       In another email, Khan noted that
                                                              and also questioned why Facebook
was not blocking websites “                                         FB-CA-MDL-00152179. Khan
also contacted third parties to enforce Facebook’s policies regarding disclosure of user
information, including noting to one developer that
                                                                                 FB-CA-MDL-
00152694. These communications indicate that Khan’s role is uniquely relevant to Plaintiffs’
claims that Facebook allowed app developers to access sensitive user information, and that it
failed to impose appropriate safeguards on third parties’ use of the sensitive information.

Vladimir Fedorov (“Fedorov”)

        Fedorov started at Facebook in April 2009 as an engineer, working on the APIs central to
Plaintiffs’ claims. He eventually worked his way up to Vice President of Engineering, a post he
continues to hold. In 2019, it was announced that Fedorov “will lead privacy review across
Facebook’s Product and Engineering teams.” 11 As an engineer who has developed APIs since
2009 and the head of a cross-functional privacy review in 2019, Fedorov is a unique and
invaluable custodian. Facebook has proposed only one engineering custodian who started work



11
  Rob Price, Business Insider, Nov. 27, 2019, “16 Facebook employees leading Zuckerberg’s
mission to rebuild the social network and reverse its troubles in the massive ‘pivot to privacy.’”



                                                 6
at Facebook before 2011 and none to Plaintiffs’ knowledge who were involved in the 2019
privacy review.

Custodians Regarding Video

        Judge Chhabria sustained Plaintiffs’ claims under the Video Privacy Protection Act
(“VPPA”), which prohibits the knowing disclosure of personally identifiable information by a
video tape service provider. Dkt. # 298 at 34-35. During the meet and confer process, Plaintiffs
objected that none of the custodians Facebook proposed appeared likely to be in possession of
information relevant to these claims. Facebook has assured Plaintiffs that the files of custodians
Ilmo van der Lowe, Joseph Chancellor, Shyam Rajaram, Laura Covington, and Liza Bales
contain such information. Plaintiffs have not yet been able to confirm this and reserve their right
to seek additional custodians on these claims going forward.

II.    Facebook’s Position

         Facebook has provided Plaintiffs with a list of 72 custodians from whom Facebook has
agreed to collect and review documents. This is in addition to Facebook’s March 31 production
of all Facebook documents produced in response to the FTC’s document requests and thousands
of documents produced to other government entities (approximately 230,000 pages of materials).
It is in addition to all documents responsive to Plaintiffs’ document requests that were previously
produced to government entities in related investigations and actions, which Facebook has also
agreed to produce. And it is in addition to the significant non-custodial data sources that
Facebook has agreed to produce, including nearly half a million pages of noncustodial data
produced to date.

       Facebook’s custodian proposal is more than reasonable. The six dozen custodians
Facebook has proposed span the entire time period at issue in this case (2007 to the present), and
they cover each of the four theories of liability that remain in the case under Judge Chhabria’s
motion-to-dismiss order.

        A party responding to discovery is entitled to deference in selecting custodians it deems
most likely to possess responsive information, and it is the requesting party’s burden to
demonstrate that responding party’s list of proposed custodians is incomplete or otherwise
deficient. See The Sedona Principles, Third Edition, 19 SEDONA CONF. J. 1, Principle 6, 118
(2018); NuVasive, Inc. v. Alphatec Holdings, Inc., 2019 WL 4934477 at *2 (S.D. Cal. 2019);
Mortgage Resolution Servicing, LLC v. JP Morgan Chase Bank, 2017 WL 2305398 at *2
(S.D.N.Y. 2017); In re EpiPen, 2018 WL 1440923 at *2 (D. Kan. 2018).

       This deference is built into the established, customary process for negotiating custodians.
Under that process, negotiations would begin with Facebook identifying custodians likely to
have responsive materials and proposing those custodians to Plaintiffs. Plaintiffs would ask
questions about those custodians to make sure all of the issues in the case were adequately
covered. If Plaintiffs identified a gap, Facebook would identify additional custodians to fill it.

        Plaintiffs have turned that process on its head. Instead of accepting Facebook’s proposal
as a starting point and focusing their efforts on filling gaps in that proposal, Plaintiffs have
generated their own list of proposed custodians and insist that Facebook must demonstrate why


                                                 7
the employees on Plaintiffs’ list are inadequate custodians. But Plaintiffs cobbled their list
together from Google searches, LinkedIn profiles, and news articles. It is scattershot and
inaccurate. Even after Facebook has explained to Plaintiffs why their proposed custodians are
unnecessary or duplicative, Plaintiffs have continued to insist on adding the specific names on
their list instead of asking Facebook to identify the custodian(s) best situated to address the
substantive or temporal gaps Plaintiffs believe they have identified.

         There is no legitimate reason for Plaintiffs to take such a backwards approach to
custodians. It appears that their insistence on doing so is driven by their belief that Facebook
must be engaging in some kind of discovery misconduct. During a meet-and-confer on Tuesday,
Plaintiffs went so far as to ask if Facebook had already reviewed the documents from the files of
Plaintiffs’ proposed custodians and was refusing to agree to certain custodians so that Facebook
could avoid producing harmful documents. The premise of counsel’s question is as offensive as
it is unfounded. But it is of a piece with the RFP Plaintiffs served last week that asks Facebook
to produce all documents related to spoliation or destruction of evidence in this case, despite no
good faith basis for propounding this request.

        This is not how discovery is supposed to work. Counsel are supposed to cooperate, not
invent unfounded accusations of discovery misconduct. A plan to raise spoliation allegations
shouldn’t be page one of anybody’s litigation playbook. But Plaintiffs’ approach so far suggests
that no matter what Facebook does in discovery—no matter how much ESI it preserves or how
many custodians it agrees to, search terms it runs, or documents it produces—it is only a matter
of time before Plaintiffs come to the Court to cry foul.

        In the end, Facebook is in the best position to determine which of its employees are likely
to possess responsive documents and ESI. Facebook has knowledge, access, and history that
Plaintiffs do not. Indeed, given that Facebook has already produced voluminous documents to a
number of regulators and other parties on the topics at issue in this case, Facebook is even better
positioned than usual to identify the custodians who are most likely to possess responsive
information. Facebook’s list of proposed custodians reflects its best effort to do exactly that.

        The Court should reject Plaintiffs’ ongoing efforts to delay finalizing a custodian list and
cherry-pick additional custodians. As Facebook recounts in section A, Plaintiffs have provided
Facebook an ever-changing series of custodian proposals. Section B explains in detail why each
of the nine additional custodians Plaintiffs are now requesting is duplicative and would cover
time periods and topics that are already covered by Facebook’s proposed custodians. Finally,
Section C explains why Plaintiffs’ inquiries concerning certain audit reports prepared by PwC
are no reason to delay further in bringing the custodian process to a close. Facebook respectfully
asks the Court to adopt Facebook’s proposed custodian list.

       A. Timeline of the Parties’ Negotiations on Custodians
   •   April 3: Plaintiffs identify 148 potential custodians.
   •   April 7: Facebook identifies 59 proposed custodians.
   •   April 16: Facebook creates and produces to Plaintiffs reporting-line information for each
       of Facebook’s 59 proposed custodians (as well as 8 additional custodians that Facebook
       would later propose), including the custodian’s job title and the names and job titles of


                                                 8
        every Facebook employee in the custodian’s reporting line. 12
    •   April 20: Plaintiffs send Facebook a list of 56 potential custodians they wish to discuss
        first, including 25 people they had not previously identified, bringing their total number
        of potential custodians to 173.
    •   April 24: Facebook identifies 8 additional proposed custodians—3 of whom Plaintiff had
        proposed—bringing its total to 67. Facebook also provides Plaintiffs with a detailed
        breakdown of each of its 67 proposed custodians, demonstrating which custodians have
        responsive information to each of Plaintiffs’ RFPs and the dates through which Facebook
        has already produced materials from each custodian’s files. This breakdown was
        attached as Exhibit C to the April 30 joint status report and is available here.
    •   April 27: Plaintiffs identify 15 more potential custodians, bringing their total to 188.
    •   May 1: During a status conference with the Court, Plaintiffs represent for the first time
        that they have narrowed their list of proposed custodians to 58 13 (in prior discussions
        with Facebook, Plaintiffs’ position had been that their narrowed lists merely contained
        the individuals they wished to discuss first and that they reserved the right to re-propose
        other people on their list at a later time). Plaintiffs take the position that there are now 66
        custodians still under discussion—the 58 from Plaintiffs’ narrowed list, plus the 15
        Plaintiffs proposed on April 27, minus three of Plaintiffs’ proposed custodians that
        Facebook agreed to add and four custodians Plaintiffs voluntarily withdrew after
        receiving sufficient explanation from Facebook.
        The Court orders that by May 5, Plaintiffs must provide Facebook with a list of fewer
        than 58 proposed custodians, with all proposed custodians drawn from the 66 custodians
        discussed at the hearing, with detailed explanations for why they think each proposed
        custodian is necessary and fills a gap in Facebook’s proposal.
    •   Tuesday, May 5: Plaintiffs provide Facebook with a list of 40 custodians for discussion
        (three of whom were not on the list of 66 discussed at the hearing). But instead of
        offering an individualized explanation of the necessity of each custodian (as the Court
        had ordered), Plaintiffs simply identify what they understand to be each custodian’s dates
        of employment and job title. 14 Plaintiffs also send Facebook an extensive list of
        questions regarding individuals referenced in audits completed by PwC between 2013


   12
      So it is not true, as Plaintiffs state, that “Facebook provided Plaintiffs, for the first time, the
job titles for its proposed custodians” on “April 24, 2020.” Supra at 1.
   13
      The precise number of custodians on Plaintiffs’ narrowed lists has not always been clear.
Plaintiffs’ status update said that “Plaintiffs narrowed focus to 59 individuals.” (Dkt. 413 at 3).
At the hearing, however, Plaintiffs said there were 58 custodians still in play. (Dkt. 426 at 17:14).
And Plaintiffs’ spreadsheet from April 20 included 56 names.
   14
      Unlike Plaintiffs’ prior lists of proposed custodians, Plaintiffs’ May 5 list did not contain
links to the news articles or other publicly available information that Plaintiffs relied on in
formulating the list. In other words, instead of providing more information about their proposed
custodians, as the Court had ordered, Plaintiffs provided less.


                                                   9
        and 2019.
   •    Wednesday, May 6: Facebook explains to Plaintiffs that their May 5 list does not
        provide Facebook with any of the information Facebook needs to understand why
        Plaintiffs believe each of their 40 proposed custodians is non-duplicative of, and fills a
        gap in, the 67 custodians Facebook has proposed. Plaintiffs agree to provide that
        information during the parties’ next meet-and-confer.
   •    Thursday, May 7: The parties meet and confer over 15 of the 40 custodians on
        Plaintiffs’ May 5 list. Plaintiffs explain for the first time why they believe each of those
        15 custodians is necessary, and Facebook explains why it believes that most of those 15
        custodians are duplicative and unnecessary. 15
   •    Friday, May 8: Plaintiffs explain for the first time why they believe the remaining 25
        custodians on their May 5 list are necessary. Facebook provides its position on many of
        these proposed custodians, but the two-hour meet-and-confer concludes before Facebook
        can provide its initial position on all of the custodians.
   •    Saturday May 9–Monday May 11: Having received Plaintiffs’ relevancy position on 25
        of their custodians for the first time on Friday afternoon, Facebook works over the
        weekend and all day Monday to evaluate the gaps Plaintiffs believe they have identified
        in Facebook’s custodian proposal and gather additional information about each of
        Plaintiffs’ proposed custodians. 16
   •    Tuesday, May 12: Facebook agrees to five of Plaintiffs’ additional proposed
        custodians—raising Facebook’s total number of agreed custodians to 72. Facebook
        explains to Plaintiffs that, unsurprisingly, much of the information Plaintiffs found on the
        Internet was inaccurate and unreliable and that the information Facebook has compiled
        on Plaintiffs’ 35 other proposed custodians indicates that these custodians are
        unnecessary and duplicative. Within hours, Plaintiffs drop 26 of those 35 proposed
        custodians.

        B. The nine additional custodians Plaintiffs propose are duplicative and
           unnecessary.

        The additional nine custodians proposed by Plaintiffs are largely apex custodians who are
not appropriate at this stage, custodians who are duplicative of others, or custodians who were
selected by plaintiffs merely because they have spoken critically about Facebook on issues that
have nothing to do with Plaintiffs’ claims in this case.

       The specific reason each custodian should not be added are set forth below. But in short,
the “gaps” that Plaintiffs identify simply do not exist. Plaintiffs say more custodians are needed


   15
      Here again, it is untrue for Plaintiffs to state that it was not until “the morning of May 12”
that “Facebook first explained to Plaintiffs why Facebook views” most of Plaintiffs’ proposed
custodians as duplicative. Supra at 1.
   16
    The parties agreed to reschedule their usual Monday afternoon meet-and-confer to Tuesday
morning so that Facebook could complete its diligence on Plaintiffs’ proposed custodians.


                                                 10
to fill a “gap” regarding high-level decision makers, but Facebook’s proposed custodians include
a C-level executive, 15 Vice Presidents, 22 Directors, and 7 Heads. Plaintiffs say more
custodians are needed to fill gaps in certain Departments, but every issue in the case is covered
by a sizable number of custodians: 38 custodians were involved in third party data access issues;
14 custodians were involved in third party enforcement; and 20 custodians were involved in
privacy. 17 Facebook has carefully and thoroughly proposed 72 custodians that possess materials
responsive to the core substantive issues in this cases—that is what Facebook is required to do,
not provide duplicative custodians to satisfy Plaintiffs’ Departmental quotas or speculation.
Simply put, the gaps Plaintiffs cite do not exist.

       (1) Justin Osofsky (“Osofsky”): Plaintiffs say that Osofsky is “unique due both to his
high position in Operations and his tenure,” having served as Vice President or Head of
Facebook’s Global Operations from May 2008 through July of 2019. But Osofsky is duplicative
of numerous Facebook proposed custodians.

       Facebook has proposed twelve custodians involved in Platform and Developer
Operations—including two Vice Presidents and three Directors. Facebook’s proposed
custodians thus include high-level decision makers that cover the same time period as Osofsky.
For example, Facebook’s proposed custodians include: Ellen Silver, Vice President, Global
Developer Support and Operations, who joined the Facebook in 2008 and oversaw Developer
Operations and Platform Policy aspects of Facebook’s enforcement efforts; John Anderson,
Director of Platform Operations who joined Facebook in 2011; and, Monica Bickert, Vice
President, Public Policy, who joined Facebook in 2012 and oversees developer enforcement.

       Facebook has also proposed employees from other departments whose duties overlapped
with Osofsky’s, particularly during 2008 to 2010—namely, Dan Rose, Vice President,
Partnerships, who joined Facebook in 2006, and Mike Vernal, former Vice President,
Engineering, who joined Facebook in 2008. The overlapping duties of Osofsky, Rose, and
Vernal is confirmed by the emails the Plaintiffs cite: Osofsky sent both emails to Rose and
Vernal. This shows Osofsky’s role in Developer Operations—including his leadership role—is
well covered by the high-level custodians Facebook has already proposed.

        (2) & (3) Chamath Palihapitiya (“Palihapitiya”) and Javier Olivan (“Olivan”):
Plaintiffs demand that Palihapitiya and Olivan, two high-level executives, serve as custodians
solely because Facebook has not proposed custodians from the Growth Department prior to
2015. But the alleged gap in the Growth Department is artificial because, during the parties meet
and confers, Plaintiffs acknowledged that the Growth Department has no independent
relevance to this action. Rather, Plaintiffs claim that the Growth Department is relevant only to
the extent that its strategy involves third parties’ use of user data. Facebook has proposed dozens
of custodians that squarely address this issue, many of whom are high-level executives and
served at the company prior to 2015. These include Dan Rose, Vice President, Partnerships, who
joined Facebook in 2006, and Chris Cox, former Chief Product Officer, who joined Facebook in
2005. Moreover, Plaintiffs claim that the Growth Department is relevant to “monetization,” and

   17
     The numbers are even higher because this list only counts each custodian once, even though
many of the proposed custodians are knowledgeable about multiple issues.



                                                11
Facebook recently added another custodian that addresses this topic: Deborah Liu, Vice
President, Marketplace & Commerce, who joined Facebook in 2009.

        Another reason Plaintiffs claim Palihapitiya and Olivan are relevant is the supposed
“tension” between the Growth Department and Facebook’s goals regarding privacy. Yet
Plaintiffs offer no reason why, if this tension exists, it would not be reflected by materials from
the 20 custodians Facebook has proposed that were involved in privacy issues. These include
high-level employees such as Erin Egan, Vice President and Chief Privacy Officer, Public
Policy, who joined Facebook in 2011; Rob Sherman, Vice President, Deputy Chief Privacy
Officer, Policy, who joined Facebook in 2012; or Katherine Tomko, former Head of Privacy
Protection Programs, who joined Facebook in 2008.

       In the end, Plaintiffs admit that a “gap” in the Growth Department is not driving this
request. Instead, Plaintiffs believe that “unlike all but one of Facebook’s proposed custodians,”
Palihapitiya has publicly criticized Facebook. Palihapitiya’s personal views on Facebook,
however, are not a valid reason to include him as a custodian.

        Moreover, Olivan would not be an appropriate custodian given that the Growth
Department has no independent relevance to Plaintiffs’ claims and Olivan is an extremely high-
level executive who would be duplicative of other high-level custodians Facebook has proposed.

        (4) Ken Rudin (“Rudin”): Plaintiffs claim that Rudin, who worked at Facebook from
2012 to 2015 as Director, Analytics, fills a “gap” in the Data Science Team prior to 2018. Yet
again, Plaintiffs are demanding a quota of employees from specific Departments—even though
other Facebook-proposed custodians cover the same issues. At core, Plaintiffs claim that Rudin
is relevant because of his involvement in “monetizing user content.” Facebook added Deborah
Liu as a custodian to address this very gap: Liu has worked at Facebook since 2009 and has
been involved with these issues for her entire tenure at Facebook. Rudin would be duplicative of
Liu.

        Moreover, Plaintiffs say Rudin is relevant because of the issues regarding third parties’
access to user data. But 38 custodians Facebook has proposed are involved in issues regarding
third-party access to data, and Plaintiffs make no attempt to explain why these custodians would
not possess substantially the same materials as Rudin.

        (5) Sam Lessin (“Lessin”): Plaintiffs’ only reason for proposing Lessin as a custodian is
that he exchanged some emails with Chief Executive Officer Mark Zuckerberg regarding the use
of third party data. Facebook has proposed myriad custodians that deal with these exact issues
during the same time period, including: Deborah Liu, Vice President, Marketplace &
Commerce, who joined Facebook in 2009; Dan Rose, Vice President Partnerships, who joined
Facebook in 2006; Mike Vernal, former Vice President, Engineering, who joined Facebook in
2008; and Chris Cox, former Chief Product Officer, who joined Facebook in 2005.

        These proposed custodians were also involved in discussions with Mark Zuckerberg, so
Plaintiffs are wrong to say that Lessin’s knowledge is unique. Indeed, an email Plaintiffs cited to
Facebook during meet and confer discussions as evidence of Lessin’s unique relationship with
Zuckerberg was also sent to Cox, Rose, and Vernal.



                                                 12
         (6) Andrew Bosworth (“Bosworth”): Plaintiffs are transparent about their reason for
proposing Bosworth: He “is the author of an infamous leaked internal post” regarding
Facebook’s growth strategy. This is not a legitimate reason to add Bosworth as a custodian in
this action. The post—which Bosworth said he “didn’t agree with [] even when I wrote it” 18—is
about the relationship between Facebook’s growth and mission. The post makes only a passing
reference to one issue relevant to Plaintiffs’ claims, Facebook’s “contact importing practice.”

        Bosworth’s disavowed personal opinion does not justify adding him as a custodian,
particularly because Plaintiffs have offered no other reason why Bosworth possesses unique
relevant information. In fact, during meet and confers, Plaintiffs originally claimed that
Bosworth filled a gap in mobile partnerships from 2011 to 2013. Facebook explained that at
least four proposed custodians address those same issues, including Jackie Chang, Director
Product Partnerships, who joined Facebook in 2007. Facebook agreed to add Chang as a
custodian specifically to fill the alleged “gap” in partnerships from 2011 to 2013. With that
gap filled, Plaintiffs have no legitimate reason to add Bosworth as a custodian.

        (7) Antonio Garcia-Martinez (“Garcia-Martinez”): Plaintiffs contend that Garcia-
Martinez should be a custodian because he “focused on the monetization of user data.” But
Facebook specifically added Deborah Liu, Vice President, Marketplace & Commerce, to address
issues regarding monetization. Liu also covers the same time period.

        Plaintiffs also say that Garcia-Martinez fills a gap regarding targeted advertising. But the
Court has recognized that Plaintiffs “appear to concede [targeted advertising] is perfectly
legitimate.” (Dkt. 298). Plaintiffs have insisted to Facebook that the issue is not targeted
advertising per se but, rather, the extent to which user data was impermissibly given to third
parties in connection with advertising. That issue—third parties’ access to user data—is
addressed by 38 of Facebook’s proposed custodians involved with that issue, including, Dan
Rose, Vice President, Partnerships; Jackie Chang, Director Product Partnerships; and Ime
Archibong, who previously served as the Vice President of Product Partnerships.

        (8) Mustafa Khan (“Khan”): Facebook has proposed twelve custodians involved in
Platform and Developer Operations, including two Vice Presidents and three Directors. Khan
served on the Platform Operations team and would, therefore, be duplicative of these custodians.
To show that Khan is unique, Plaintiffs cite an email that references Khan
          Plaintiffs say that “[n]o other custodian proposed by Facebook worked on this specific
project,” but the cited email includes Sandy Parakilas—a custodian proposed by Facebook. To
the extent this stray reference to a               has any relevance, Parakilas will have
knowledge of it. Khan is duplicative.

       (9) Vladimir Fedorov (“Fedorov”): Plaintiffs offer two reasons that Fedorov should be a
custodian. First, they say that Fedorov is “unique and invaluable” because he served as “an
engineer who has developed APIs since 2009.” But Facebook has proposed other high-level
engineers who worked on API issues during this same time period, including Arturo Bejar,

   18
    https://www.buzzfeednews.com/article/ryanmac/growth-at-any-cost-top-facebook-
executive-defended-data#.xt4mkokxx.



                                                13
former Director of Engineering who was at Facebook from 2009 to 2015; Mike Vernal, former
Vice President, Engineering, who was at Facebook from 2008 to 2016; and Steven Elia,
Manager, Engineering, who joined Facebook in August 2011.

       Second, Plaintiffs cite a news article that said Fedorov would lead a privacy review in
2019. Facebook has proposed 20 custodians involved in privacy issues, including key decision
makers such as Erin Egan, Vice President and Chief Privacy Officer, Public Policy, and Rob
Sherman, Vice President, Deputy Chief Privacy Officer, Policy. These individuals would
possess documents about any privacy review that Facebook conducts.

        C. Plaintiffs have more than adequate information about the persons interviewed in
           connection with the PwC audits.

        Plaintiffs’ suggestion that custodian negotiations should continue regarding persons
interviewed by PwC in connection with some of its audit work is inconsistent with the Court’s
order and would only prolong the custodian process.

       In the course of negotiating over preliminary discovery issues, Plaintiffs have repeatedly
sought substantive discovery under the guise of needing substantive information to be able to
negotiate search terms and custodians. But each time Facebook satisfies a request, Plaintiffs
move the goal posts, expanding their request and continuing to claim that they are unable to
negotiate on the topic at hand until Facebook provides additional information.

       This whack-a-mole approach has particularly infected negotiations regarding custodians,
during which Plaintiffs have presented Facebook with a continually moving target:

   •    Plaintiffs first said they needed certain of Facebook’s correspondence with the FTC to
        understand why the custodians in that action were chosen. Facebook produced over 30
        pieces of correspondence with the FTC. 19
   •    Plaintiffs then said they needed any organizational materials that were provided to the
        FTC. These were produced.
   •     Plaintiffs then said they needed the actual FTC productions before they could negotiate
        custodians. Facebook spent a month reviewing these documents for production and




   19
      Even now, Plaintiffs continue to seek the production of certain settlement correspondence
between Facebook and the FTC, even though that correspondence is wholly unrelated to the topics
on which Facebook agreed to produce documents. This, too, is symptomatic of Plaintiffs’
approach: Facebook agreed to produce certain FTC correspondence to aid negotiations regarding
the production of the FTC documents, search terms, and custodians. Now that Facebook has
production of the relevant correspondence, Plaintiffs are insisting that still more documents are
needed. Plaintiffs’ ever-expanding pursuit of isolated categories of documents is impeding
discovery in this matter.



                                                14
        ultimately produced all of the FTC productions, as well as thousands of documents
        produced to other regulators. 20
   •    Plaintiffs then demanded lists of the custodians and search terms used in the FTC
        investigation. These were provided.
   •    Plaintiffs said that they still did not have enough information to work with, so Facebook
        created and produced reporting line information for its 67 proposed custodians.
        Facebook has also spent many hours describing in detail the positions and relevance of
        each of its proposed custodians.
All told, Facebook has spent several months providing Plaintiffs with substantive information
regarding proposed custodians, spanning hundreds of thousands of pages and dozens of hours of
attorney time.
        Plaintiffs are still not satisfied. Now, they say they cannot resolve custodians until they
receive substantive information on the persons interviewed in connection with a series of audits
conducted by PwC. Even though Plaintiffs indicated during the May 1 hearing that they would
provide Facebook with “specific job titles” for all of their requested custodians, on May 5
Plaintiffs sent a three-page list—which they “reserve[d] the right to revise”—that contained 11
actual job titles and two pages of vague descriptions of “control owners” and members of cross-
department functional teams over nearly a decade for Facebook to identify. Plaintiffs’ list was
unhelpful and counterproductive.

       Facebook nevertheless spent nearly a week trying to track down this patchwork
information only to discover that:
    1) several of the individuals with the specific job titles identified were already on
       Facebook’s list of proposed custodians, including Erin Egan and Edward Palmieri;
    2) several of the job titles listed by PwC did not match actual job titles at Facebook, but
       several Facebook employees with similar titles in the relevant time periods were also
       already on Facebook’s list of proposed custodians; and
    3) the information related to “control owners” and other similar information would likely
       require custodial searches to uncover.
       Most significantly, Facebook has already produced to Plaintiffs more than 1,500 e-mails
with PwC that address Plaintiffs’ issues. The e-mails identify the Facebook employees PwC
asked to interview, identify control owners, and identify members of the Facebook team
(the Privacy XFN team) that Plaintiffs say they are particularly interested in. Facebook
produced these materials more than six weeks ago. Despite Plaintiffs’ claims at the time that
they needed these documents to be able to negotiate custodians, Plaintiffs did not review the

   20
        Plaintiffs’ repeated statements that Facebook took five months to review and produce the
FTC documents are disingenuous and inaccurate. Plaintiffs served the relevant RFP in November
2019, and Facebook timely responded with its objections in December 2019. The parties thereafter
negotiated regarding the scope of Facebook’s production obligations and subsequently raised the
issue to the Court. Facebook produced the FTC documents approximately one month after the
Court ordered it to do so.



                                                15
documents.
      The Court should not allow Plaintiffs to reserve the right to reopen custodial negotiations
based only on their own choice not to review the PwC materials (and the other materials
Facebook has produced) before or during the custodian negotiations. If, at some point down the
road, Plaintiffs suggest there is good cause for additional custodians, Facebook will consider that
suggestion in good faith. But Plaintiffs have delayed the negotiations over custodians for too
long already. The Court should order the parties to move forward in discovery using Facebook’s
list of custodians.

III. Plaintiffs’ Reply 21

        In an effort to reach agreement on custodians, Plaintiffs have substantially reduced the
number of custodians they are seeking from the 66 previously discussed with the Court.
Plaintiffs now seek to add just nine additional custodians, each one fully justified as set forth
herein. Plaintiffs have set forth specific facts which support their inclusion which Facebook has
not rebutted. That is the first dispute before the Court. The second issue before the Court is how
to handle the addition of a discrete set of custodians who PwC interviewed to assess Facebook’s
user data and privacy practices, the issues at the heart of this case. Facebook contends that these
people possess only duplicative information but this is in tension with Facebook’s apparent
inability to identify them. Plaintiffs propose that the parties’ discussions on this topic continue so
that key additional custodians can be identified, and absent agreement, presented to the Court for
resolution. The size and complexity of this case, which is larger in scope than the FTC action,
warrants the inclusion of both categories.

        The severe informational asymmetry at play in this case heightens the importance of the
parties’ Rule 34 obligations. Cooperation in a transparent discovery process is the path to
efficient, cost-effective litigation and achieves the purpose of the federal discovery rules:
reducing “gamesmanship” and to ensuring the “forthright sharing of all parties to a case with the
aim of expediting case progress, minimizing burden and expense, and removing contentiousness
as much as practicable.” Burnett v. Ford Motor Co., No. 3:13-CV-14207, 2015 WL 4137847, at
*8 (S.D.W. Va. July 8, 2015) (citing Bd. of Regents of Univ. of Neb. v. BASF Corp., No. 4:04–
cv–3356, 2007 WL 3342423, at *5 (D. Neb. Nov. 5, 2007).

        More transparency would help here. Plaintiffs have asked the same basic questions about
Facebook’s proposed custodians since April 3, including requesting their core job duties and
responsibilities, with little in the way of substantive responses. In response, Facebook has both
invited Plaintiffs to Google information and objected to Plaintiffs’ reliance on public
information. That is not what Rule 34 requires. Facebook claims that it is in the best position to
know which custodians are most appropriate. But Plaintiffs cannot rely on that claim when

21
  Plaintiffs note that Facebook did not comply with the Court’s Discovery Order No. 2, Dkt. 420
which set forth specific deadlines for submission of the parties’ briefing. Specifically, Facebook
provided Plaintiffs with a new version of its opposition revised not just for typos but also in style
and substance at 11:41 am before this 12 p.m. filing, requesting that the revised version be
included. Plaintiffs have done so here, but hope to discuss a more fair process with the Court.




                                                 16
Facebook has not shared what it knows.22

       Moreover, Facebook has informed Plaintiffs custodial interviews for collection purposes
are needed. That fact undermines Facebook’s insistence that Plaintiffs’ proposed custodians
duplicate those already identified by Facebook. And, in fact, for the specific reasons we have
discussed with Facebook and in this submission, the nine custodians are not duplicative.

        Plaintiffs do not agree with the one-sided narrative about the parties’ discussions that
comprises the bulk of Facebook’s opposition.23 Instead of responding to that narrative, Plaintiffs
focus instead on why each of these custodians possesses unique information and should be
included, reserving our right to seek additional custodians when it becomes clear who PwC
interviewed and was directly responsible for Facebook’s Privacy Program.

Osofsky

        Facebook does not dispute that Operations—the department Osofsky led from May of
2008 to July of 2019—is relevant to Plaintiffs’ claims. Indeed, Facebook touts the number of
custodians it has proposed from Operations. However, Facebook has proposed only one
custodian from Operations that started before 2010 and Osofsky was senior to her. Seeking to
excuse this omission, Facebook argues that the duties of two other proposed custodians, Mike
Vernal, Vice President, Engineering and Dan Rose, Vice President, Partnerships, purportedly
overlapped with those of Osofsky. The only support Facebook offers for this bald assertion is the
fact that Osofsky sent two emails to Rose and Vernal. This is hardly sufficient to counter the
common-sense proposition that highly placed executives in different departments would have
different areas of responsibility. Osofsky should serve as a custodian to ensure that information
from the top of the Operations department and before 2010 is not lacking from Facebook’s
production.

Palihapitiya and Olivan

         Palihapitiya and Olivan led the Growth team at Facebook. Facebook asserts that
“Plaintiffs acknowledged that the Growth Department has no independent relevance to this
action” (emphasis omitted). In fact, Facebook’s growth was entirely premised on enticing user
engagement and enrollment by promising privacy, and monetizing users’ data, and Plaintiffs
have never said otherwise.24 Facebook again argues that the duties of high-level executives from
different departments were duplicative but cites no support at all for this proposition. It was the
unique function of the Growth team to strategize about monetizing user data by selling access to
it. In the process, that team was involved in key strategic decisions about the company, including


22
   As one example, it is impossible to properly evaluate the statement that “a C-level executives
[sic], 9 Vice Presidents, 21 Directors, and 7 Heads” are included as custodians when Facebook
has not identified how many individuals have held these titles from 2007 to the present.
23
   If the Court wishes to hear more about the process, Plaintiffs will be prepared to address all such
concerns at the hearing on Friday, May 15, 2020.
24
     https://marker.medium.com/the-untold-history-of-facebooks-most-controversial-growth-tool-
2ea3bfeaaa66


                                                 17
privacy risks. These issues go straight to the heart of Plaintiffs’ claims. Palihapitiya and Olivan
should be custodians.

Rudin

        Rudin was the Head of Analytics, which included the Data Science Team, from March of
2012 to November of 2015. The Analytics team metamorphosed Facebook’s business from a
social media platform to one that engaged in big data analysis to monetize the information it
collected about users. 25 Citing no documents or other support, Facebook claims that the files of
Deborah Liu, a Director of Product Management—Platform Monetization during that time, are
sufficiently equivalent to those of Rudin, and offers no other alternative. It is self-evident that
executives at very different levels of the corporate hierarchy and in different departments would
have access to different information. Facebook has conceded the relevance of Analytics by
proposing a low-level member of the Data Science Team that started in 2017 as one of its own
custodians, but obviously Rudin—at a much higher level for a longer time period—would have
had access to much more relevant information and should also serve as a custodian.

Lessin

        Sam Lessin, one of very few direct reports to Mark Zuckerberg during Lessin’s tenure at
Facebook, played a critical role in developing Facebook’s business strategy in the wake of
Facebook’s failed IPO, as Lessin’s emails to Zuckerberg demonstrate. Although Facebook waves
a hand at Lessin’s general job title and claims others fulfilled similar functions, this is empty
argument unsupported by documents or facts. Above, Plaintiffs identified an email solely
between Lessin and Zuckerberg discussing issues critical to Plaintiffs’ claims. See Exhibit B.
That is just one example from a series of one-on-one emails between Lessin and Zuckerberg.
See also, FB-CA-MDL-00183235-240. Facebook also asserts, without support, that a number of
its proposed custodians are duplicative of Lessin even though none of them even worked in his
department, the Identify Product Group. Without more, Facebook’s argument is not persuasive.

Bosworth

        Bosworth, or “Boz,” is a senior, longtime Facebook employee with key knowledge of the
decision making process in Facebook’s inner circle. Indeed, Plaintiffs have identified specific
documents establishing that he had central decision-making authority over various aspects of the
Facebook Platform. In addition, among his various other roles as one of Mark Zuckerberg’s
closest confidants, he was central to growing Facebook’s mobile advertising space. Facebook
does not rebut these facts, but claims without specifics that he is duplicative. It is not persuasive.

Garcia-Martinez

        Facebook’s primary objection to the inclusion of Antonio Garcia-Martinez—
notwithstanding his involvement in valuing data for third-party advertisers—is that targeted
advertising is somehow not relevant to this case and that Plaintiffs have already conceded that
such advertising is legitimate. But any process by which users’ private data is shared without or

25
     https://neilpatel.com/blog/analytics-that-matter-to-facebook/



                                                  18
beyond consent is centrally relevant to Plaintiffs’ claims, even when used for targeted
advertising. Facebook also asserts that Deborah Lui is duplicative of Garcia-Martinez. But
Plaintiffs have provided a specific email demonstrating Garcia-Martinez was responsible for
quantifying data. Facebook has not pointed to any similar document or evidence regarding Lui’s
involvement. Garcia-Martinez should be a custodian.

Khan

       Plaintiffs advanced three clear examples demonstrating that Mustafa Khan had unique
and specialized information about what data was shared with third parties and about enforcement
of Facebook’s policies. Facebook claims he is duplicative of other custodians in Platform
Operations, but again fails to provide any concrete evidence or emails to show that this is so.
Facebook also makes these claims without noting the diverse range of responsibilities of the
employees in Platform Operations. Indeed, Facebook cites the fact that Sandy Parakilas—an
agreed-upon custodian—is on one of Khan’s emails, but it cannot dispute that it was Khan, and
not Parakilas, that was centrally responsible for creating the           demonstrating what
information was being shared with third parties. As the only proposed Facebook employee
responsible for this task, Khan is clearly an appropriate custodian.

Fedorov

       Fedorov was an engineer who developed the APIs central to Plaintiffs’ case starting in
2009. Facebook argues that two other engineers, Mike Vernal and Arturo Bejar, worked on
“API issues” starting in 2008. During the parties’ meet and confer discussions, however,
Facebook represented that it proposed Bejar as a custodian not because of his involvement in
API issues, but because of his involvement in the Cambridge Analytica scandal in 2018. Further,
as noted above, Fedorov led a privacy review across Facebook’s Product and Engineering teams
in 2019. 26 Facebook has not denied that this review took place or identified a single proposed
custodian besides Fedorov that was involved in it. Instead Facebook speculates that, in general,
a number of custodians it has proposed “would possess documents about any privacy review that
Facebook conducts.” Fedorov remains a unique custodian.

Facebook employees interviewed by PwC and centrally responsible for Facebook’s Privacy
Program

        In the parties’ Joint Status Update, Plaintiffs address the need to supplement the parties’
custodian list based on identification of key Facebook employees interviewed by PwC in
connection with the four reports auditing Facebook’s Privacy Program. Plaintiffs also briefly
respond here because Facebook devotes significant attention to these issues in its opposition.
Notwithstanding Facebook’s attempt to minimize these reports, they are centrally relevant to
Plaintiffs’ claims. The reports describe privacy procedures (called “controls”) that Facebook
established in connection with its Privacy Program. For each control, there was a Facebook
employee responsible—the so-called “owner” of the control.

26
  https://www.cnbc.com/2019/07/24/facebook-nominates-privacy-chief-after-5-billion-
settlement-with-ftc.html



                                                 19
       For example, one of these controls was that

                                         FB-CA-MDL-00405248. Notably, as to this specific
control, PwC concluded in its 2019 Report that

                                                                                       .” FB-CA-
MDL-00405239.

        Facebook claims that Plaintiffs should have already reviewed Facebook’s entire
production, including the 1,500 documents to which it pointed less than a week ago, to identify
the relevant interviewees. In fact, Facebook already reviewed all of these documents before they
were produced and it still claims to be unable to identify these individuals. As such, because
Facebook itself cannot provide Plaintiffs with a list of interviewees and are apparently re-
reviewing the same documents as Plaintiffs to identify these employees, it is entirely reasonable
for the parties to supplement the custodian list for these specific individuals as they are
identified.

        In the past two weeks, Plaintiffs have narrowed their list of 66 proposed custodians to
these nine, working largely independently of information provided by Facebook. These nine are
reasonable requests, as is the request for more time to identify the key providers of information
to PwC.

Dated: May 14, 2020                                     Respectfully submitted,


KELLER ROHRBACK L.L.P.                                  BLEICHMAR FONTI & AULD LLP

By:    /s/ Derek W. Loeser                              By:     /s/ Lesley E. Weaver
       Derek W. Loeser                                          Lesley E. Weaver

Derek W. Loeser (admitted pro hac vice)                 Lesley E. Weaver (SBN 191305)
Lynn Lincoln Sarko (admitted pro hac vice)              Anne K. Davis (SBN 267909)
Gretchen Freeman Cappio (admitted pro hac vice)         Joshua D. Samra (SBN 313050)
Cari Campen Laufenberg (admitted pro hac vice)          Matthew P. Montgomery (SBN 180196)
David Ko (admitted pro hac vice)                        Angelica M. Ornelas (SBN 285929)
Adele A. Daniel (admitted pro hac vice)                 555 12th Street, Suite 1600
Benjamin Gould (SBN 250630)                             Oakland, CA 94607
1201 Third Avenue, Suite 3200                           Tel.: (415) 445-4003
Seattle, WA 98101                                       Fax: (415) 445-4020
Tel.: (206) 623-1900                                    lweaver@bfalaw.com
Fax: (206) 623-3384                                     adavis@bfalaw.com
dloeser@kellerrohrback.com                              jsamra@bfalaw.com
lsarko@kellerrohrback.com                               mmontgomery@bfalaw.com
gcappio@kellerrohrback.com                              aornelas@bfalaw.com
claufenberg@kellerrohrback.com
bgould@kellerrohrback.com


                                                20
dko@kellerrohrback.com
adaniel@kellerrohrback.com
bgould@kellerrohrback.com

Christopher Springer (SBN 291180)
801 Garden Street, Suite 301
Santa Barbara, CA 93101
Tel.: (805) 456-1496
Fax: (805) 456-1497
cspringer@kellerrohrback.com

Plaintiffs’ Co-Lead Counsel

GIBSON, DUNN, & CRUTCHER LLP

By: /s/ Joshua S. Lipshutz

Joshua S. Lipshutz

Orin Snyder (admitted pro hac vice)
GIBSON, DUNN & CRUTCHER LLP
200 Park Avenue
New York, NY 10166-0193
Telephone: 212.351.4000
Facsimile: 212.351.4035
osnyder@gibsondunn.com

Joshua S. Lipshutz (SBN 242557)
GIBSON, DUNN & CRUTCHER LLP
1050 Connecticut Avenue, N.W.
Washington, DC 20036-5306
Telephone: 202.955.8500
Facsimile: 202.467.0539
jlipshutz@gibsondunn.com

Kristin A. Linsley (SBN 154148)
Brian M. Lutz (SBN 255976)
GIBSON, DUNN & CRUTCHER LLP
555 Mission Street, Suite 3000
San Francisco, CA 94105-0921
Telephone: 415.393.8200
Facsimile: 415.393.8306
klinsley@gibsondunn.com
blutz@gibsondunn.com




                                      21
